DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 204291029, as cited by applicant) in view of Chang (US Pat Pub# 2014/0111934).
Regarding claim 1, Chen teaches an housing (Fig. 2, IoT gateway device); a control board arranged in the housing 3 (Fig. 2, control chip); a first electrical connecting part arranged on the housing 7 (Fig. 2, USB connector); and a first assembly part arranged on a surface of the AP housing, configured to assemble an Internet of Things device, wherein the first electrical connecting part is electrically connected to the IoT 
	Chang teaches an access point device 10 (Fig. 1), comprising an AP housing 1 (Fig. 1); a control board arranged in the AP housing 100 (Fig. 1, control circuit); a first electrical connecting part arranged on the AP housing 21 (Fig. 1, connection ports); and a first assembly part arranged on a surface of the AP housing, configured to assemble device, wherein the first electrical connecting part is electrically connected to the device and the control board (Fig. 1 and Section 0032, connection ports connected to control circuit).
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an access point as taught by Chang into Chen’s device in order to improve convenience (Section 0006).
Regarding claim 3, the combination including Chang teaches wherein the first assembly part comprises a magnetic component arranged on the AP housing (Sections 0016, 0039, 0041, magnetic forces etc.).
Regarding claim 11, Chen teaches an Internet of Things device (Fig. 2, IoT gateway device), comprising a housing of the IoT device (Fig. 2, IoT gateway device); a communication module arranged in the housing of the IoT device (Detailed Description, Bluetooth, Z-Wave, etc.); a second electrical connecting part arranged on the housing of the IoT device, the second electrical connecting part being electrically connected to the communication module and a first electrical connecting part of device 7 (Fig. 2, USB connector); and a second assembly part arranged on the housing of the IoT device, 
	Chang teaches a device, comprising a housing of the device 10 (Fig. 1); a communication module arranged in the housing of the device 6 (Fig. 1); a second electrical connecting part arranged on the housing of the device, the second electrical connecting part being electrically connected to the communication module and a first electrical connecting part of an access point device 21 (Fig. 1, connection ports); and a second assembly part arranged on the housing of the device, configured to connect a first assembly part of the AP device correspondingly (Fig. 1 and Section 0032, connection ports connected to control circuit and/or antenna etc.).
	Regarding claim 13, the combination including Chang teaches wherein the second assembly part comprises a magnetic component arranged on the housing of the device (Sections 0016, 0039, 0041, magnetic forces etc.).
	Regarding claim 14, the combination including Chen teaches wherein the device and the IoT device are capable of being connected for communication by way of an electrical connection between the first electrical connecting part and the second electrical connecting part; and the IoT device is able to be assembled with the device by way of a connection between the first assembly part and the second assembly part Fig. 2, IoT gateway having USB connector connected to control chip, communication, etc.).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 204291029, as cited by applicant) in view of Chang (US Pat Pub# 2014/0111934) and further in view of Engler (US Pat Pub# 2017/0123476).

Engler teaches a plurality of contacts arranged on the surface of the housing; and the contacts and the control board are electrically connected by a communication pin and a power supply pin (Claim 13, plurality of contact pins including a power and communication pin).
	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a communication pin and a power supply pin as taught by Engler into an access point as taught by Chang into Chen’s device in order to reduce loss and damage (Section 0007).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 204291029, as cited by applicant) in view of Chang (US Pat Pub# 2014/0111934) and further in view of Liu et al. (US Pat Pub# 2016/0226138).
Regarding claim 12, Chen in view of Chang teaches the limitations in claim 11.  However, Chen and Chang fails to teach an elastic metallic contact pin.
Liu teaches wherein the second electrical connecting part comprises an elastic metallic contact pin arranged on the housing of the device (Sections 0014, 0026, and 0036, elastic metallic pin arranged on the metal dome).
	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an elastic metallic contact pin as taught by Liu into an access point as taught by Chang into Chen’s device in order to reduce costs (Section 0004).
Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        2/11/2021